Name: Commission Regulation (EEC) No 1669/83 of 22 June 1983 fixing, for the 1983/84 marketing year, the threshold prices for cereals and for certain classes of flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 164/ 18 Official Journal of the European Communities 23 . 6 . 83 COMMISSION REGULATION (EEC) No 1669/83 of 22 June 1983 fixing, for the 1983/84 marketing year, the threshold prices for cereals and for certain classes of flour, groats and meal Whereas the calculations made in accordance with those rules give the prices shown below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 For the 1983/84 marketing year, the threshold prices for the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, shall be as follows : (ECU/tonne) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 5 (5) and (6) thereof, Whereas Article 5 ( 1 ) of Regulation (EEC) No 2727/75 provides that the threshold price for the principal cereals must be fixed in such a way that the selling price for imported products on the Duisburg market is the same as the target price ; whereas this is achieved by deducting from the target price the most advanta ­ geous transport costs between Rotterdam and Duis ­ burg, transhipment charges at Rotterdam and a trading margin ; whereas the target prices have been fixed for the 1983/84 marketing year by Regulation (EEC) No 1564/83 (3); Whereas the threshold prices for other cereals for which no target price is fixed must, in accordance with Article 5 (2) of Regulation (EEC) No 2727/75, be so determined that the target price for the principal cereals in competition with these products may be reached on the Duisburg market ; Whereas, pursuant to Article 5 (5) of the abovemen ­ tioned Regulation, the threshold prices for wheat flour, meslin flour and rye flour and for wheat groats and meal must be fixed according to the rules and for the standard qualities laid down in Articles 6, 7, 8 and 9 of Council Regulation (EEC) No 2734/75 (4) ; common wheat and meslin rye barley maize durum wheat oats buckwheat sorghum millet canary seed wheat and meslin flour rye flour common wheat groats and meal durum wheat groats and meal 256,43 233,17 233,17 233,17 350,42 224,30 233,17 233,17 233,17 233,17 385,75 355,40 416,60 543,25 Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply as regards durum wheat and durum wheat groats and meal with effect from 1 July 1983 and as regards the other products with effect from 1 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 164, 14. 6 . 1982, p. 1 . 0 OJ No L 163 , 22. 6 . 1983, p. 1 . &lt;) OJ No L 281 , 1 . 11 . 1975, p. 34 .